[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                 No. 06-13484                   MARCH 13, 2007
                             Non-Argument Calendar             THOMAS K. KAHN
                           ________________________                CLERK


                      D.C. Docket No. 06-00012-CR-3-LAC

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus

DEMETRIUS CARL PHILLIPS,
                                                          Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         _________________________

                                (March 13, 2007)

Before BIRCH, HULL and MARCUS, Circuit Judges

PER CURIAM:

      Randolph P. Murrell, appointed counsel for Demetrius Carl Phillips in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Phillips’s conviction and

sentence are AFFIRMED.




                                         2